DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Page 1, Cross-Reference to Related Application section, line 1:  Change “US” to “U.S.”.
Page 1, Cross-Reference to Related Application section, line 2: Change “serial no.” to “Ser. No.” and change “allowed” to “U.S. Pat. No. 11,177,192, issued Nov. 16, 2021”.  
Page 1, Cross-Reference to Related Application section, line 3:  Change “serial no.” to “Ser. No.”
Page 3, paragraph 12, last line of the page: Move “yet” from before the comma to after the comma.
Page 4, paragraph 14, line 8: Remove the underlining from the “s” in “exposes”.
Page 4, paragraph 15, line 2: Remove the underlining from the “r” in “portion”.
Page 5, paragraph 15, line 3 from the top of the page: Remove the underlining from the “r” in “portion”.
Page 11, paragraph 32, line 13 from the top of the page: Remove the underlining from the “r” in “portion”.
Page 15, paragraph 35, line 12: Remove “
Page 17, paragraph 38, line 6: Remove the underlining from the “s” in “flows”.
Appropriate correction is required.

Claim Objections
Claims 3-5, 12, 14, 16, 17, 19, and 20 are objected to because of the following informalities:
Claim 3, line 1: Add a comma after “claim 2”.
Claims 4 and 5 are objected to for depending from claim 3.
Claim 12, line 2: Please provide antecedent basis for “the back surface”.
Claim 14, line 3: Add a comma after “the second dissipation portion”.
Claim 16, line 1: Add a comma after “claim 13”.
Claim 17 is objected to for depending from claim 16.
Claim 17, line 1: Add a comma after “claim 16”.
Claim 19, line 1: Add a comma after “claim 18”.
Claim 20 is objected to for depending from claim 19.
Claim 20, line 1: Add a comma after “claim 19”.
Claim 20, line 3: Add “the” before “thermal enhancement pattern”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, which depends from claim 11, which depends from claim 1: Line 2 of claim 12 recites “the back surface” but there is no antecedent basis for the back surface in claims 1, 11, and 12.  Because no antecedent basis have been provided for “the back surface”, claim 12 is rejected as indefinite.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,177,192 [hereinafter “the ’192 patent”]. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Regarding claim 1: Claim 1 of the ’192 patent discloses a semiconductor device, comprising (line 1): a chip package comprising a semiconductor die laterally encapsulated by an insulating encapsulant (lines 2-3), the semiconductor die comprising a thermal enhancement pattern (lines 3-6); and a heat dissipation structure connected to the chip package (line 7), the heat dissipation structure comprising a heat spreader comprising a flow channel and a cooling liquid in the flow channel (lines 8-10), and the cooling liquid in the flow channel being in contact with the thermal enhancement pattern (lines 10-12), wherein outer sidewalls of the heat spreader are substantially aligned with outer sidewalls of the insulating encapsulant (lines 12-14).
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of the ’192 patent. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Regarding claim 2, which depends from claim 1: Claim 2 of the ’192 patent, which depends from claim 1 of the ’192 patent, discloses that the semiconductor die comprises a back surface (claim 1, lines 3-5), and the thermal enhancement pattern comprises at least one recess distributed on the back surface of the semiconductor die (claim 2, lines 2-4).
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of the ’192 patent.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Regarding claim 3, which depends from claim 2, which depends from claim 1: Claim 3 of the ’192 patent, which depends from claim 2 of the ’192 patent, which depends from claim 1 of the ’192 patent, discloses a thermal conductive material on the back surface of the semiconductor die and covering the at least one recess (claim 3, lines 2-4).
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of the ’192 patent. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Regarding claim 4, which depends from claim 3, which depends from claim 2, which depends from claim 1: Claim 4 of the ’192 patent, which depends from claim 3 of the ’192 patent, which depends from claim 2 of the ’192 patent, which depends from claim 1 of the ’192 patent, discloses that the thermal conductive material is embedded in the at least one recess (claim 4, lines 2-3).  
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of the ’192 patent. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Regarding claim 5, which depends from claim 3, which depends from claim 2, which depends from claim 1: Claim 5 of the ’192 patent, which depends from claim 3 of the ’192 patent, which depends from claim 2 of the ’192 patent, which depends from claim 1 of the ’192 patent, discloses that the thermal conductive material comprises at least one first portion in the at least one recess and at least one second portion located outside the at least one recess (claim 5, lines 2-4).
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of the ’192 patent. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Regarding claim 6, which depends from claim 1: Claim 6 of the ’192 patent, which depends from claim 1 of the ’192 patent, discloses that the semiconductor die comprises a back surface (claim 1, lines 3-5), and the thermal enhancement pattern comprises at least one protrusion protruding from the back surface of the semiconductor die toward the heat spreader (claim 6, lines 2-4).
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of the ’192 patent. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Regarding claim 7, which depends from claim 1: Claim 7 of the ’192 patent, which depends from claim 1 of the ’192 patent, discloses that the semiconductor die comprises a first semiconductor portion and a second semiconductor portion disposed on the first semiconductor portion (claim 7, lines 2-4), and the first semiconductor portion comprises the thermal enhancement pattern (claim 7, lines 4-5).
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of the ’192 patent. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Regarding claim 8, which depends from claim 1: Claim 8 of the ’192 patent, which depends from claim 1 of the ’192 patent, discloses that the heat spreader comprises at least one thermal enhancement protrusion in contact with the semiconductor die (claim 8, lines 2-4).
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of the ’192 patent. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Regarding claim 9, which depends from claim 1: Claim 9 of the ’192 patent, which depends from claim 1 of the ’192 patent, discloses that the heat spreader comprises at least one thermal enhancement protrusion (claim 9, lines 2-3), and a gap is between the at least one thermal enhancement protrusion and the thermal enhancement pattern (claim 9, lines 3-5).
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of the ’192 patent. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Regarding claim 10, which depends from claim 1: Claim 10 of the ’192 patent, which depends from claim 1 of the ’192 patent, discloses that the heat spreader further comprises an inlet and an outlet (claim 10, lines 2-3), and the flow channel communicates with the inlet and the outlet (claim 10, line 3-4).
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of the ’192 patent. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Regarding claim 11, which depends from claim 1: Claim 11 of the ’192 patent, which depends from claim 1 of the ’192 patent, discloses that the heat dissipation structure further comprises a first sealing member between the chip package and the heat spreader (claim 11, lines 2-4).
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of the ’192 patent. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Regarding claim 12, which depends from claim 11, which depends from claim 1: Claim 12 of the ’192 patent, which depends from claim 11 of the ’192 patent, which depends from claim 1 of the ’192 patent, discloses that the semiconductor die comprises an active surface opposite to the back surface (claim 1, lines 3-5), and the heat dissipation structure further comprises a second sealing member between the chip package and a dissipation portion over the active surface of the semiconductor die (claim 12, lines 2-5).1
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of the ’192 patent. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Regarding claim 13: Claim 13 of the ’192 patent discloses a semiconductor device, comprising (line 1): a chip package comprising a semiconductor die laterally encapsulated by an insulating encapsulant (lines 2-3), the semiconductor die comprising a thermal enhancement pattern (lines 3-6); and a heat dissipation structure comprising a first dissipation portion and a second dissipation portion disposed on opposite surfaces of the chip package (lines 7-9), the first dissipation portion of the heat dissipation structure comprising a flow channel and a cooling liquid in the flow channel (lines 11-13), and the cooling liquid in the flow channel being in contact with the thermal enhancement pattern (lines 14-15), wherein outer sidewalls of the first dissipation portion are substantially aligned with outer sidewalls of the insulating encapsulant (lines 15-18).
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of the ’192 patent. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Regarding claim 14, which depends from claim 13: Claim 14 of the ’192 patent, which depends from claim 13 of the ’192 patent, discloses that the first dissipation portion and the second dissipation portion are spaced apart by the chip package (claim 14, lines 2-3), and screwed on the chip package through at least one screw passing through the first dissipation portion, the second dissipation portion and the insulating encapsulant of the chip package (claim 14, lines 3-7).
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of the ’192 patent. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Regarding claim 15, which depends from claim 13: Claim 15 of the ’192 patent, which depends from claim 13 of the ’192 patent, discloses that the second dissipation portion is disposed on a surface of the chip package and extends along sidewalls of the chip package to engage with the first dissipation portion (claim 15, lines 2-4).
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of the ’192 patent. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Regarding claim 16, which depends from claim 13: Claim 16 of the ’192 patent, which depends from claim 13 of the ’192 patent, discloses a first sealing member between the chip package and the first dissipation portion (claim 16, lines 2-3).
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of the ’192 patent. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Regarding claim 17, which depends from claim 16, which depends from claim 13: Claim 17 of the ’192 patent, which depends from claim 16 of the ’192 patent, which depends from claim 13 of the ’192 patent, discloses a second sealing member between the chip package and the second dissipation portion (claim 17, lines 2-3).
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of the ’192 patent. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Regarding claim 18: Claim 18 of the ’192 patent discloses a fabricating method of a semiconductor device (lines 1-2), comprising: providing a semiconductor die having a thermal enhancement pattern (lines 3-6); laterally encapsulating the semiconductor die by an insulating encapsulant to form a chip package (lines 7-8); and assembling a heat dissipation structure with the chip package to form a flow channel between the heat dissipation structure and the chip package such that outer sidewalls of the heat dissipation structure are substantially aligned with outer sidewalls of the insulating encapsulant (lines 9-11, 14-16).
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of the ’192 patent. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Regarding claim 19, which depends from claim 18: Claim 19 of the ’192 patent, which depends from claim 18 of the ’192 patent, discloses the thermal enhancement pattern is formed on a back surface of the semiconductor die through an etching process (claim 18, lines 3-4; claim 19, lines 2-3).
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of the ’192 patent. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Regarding claim 20, which depends from claim 19, which depends from claim 18: Claim 20 of the ’192 patent, which depends from claim 19 of the ’192 patent, which depends from claim 18 of the ’192 patent, discloses forming a thermal conductive material on the back surface of the semiconductor die to cover thermal enhancement pattern (claim 20, lines 3-5).

Allowable Subject Matter
Claims 1-20 stand rejected for double patenting, with claim 12 rejected under Section 112(b), and claims 3-5, 12, 14, 16, 17, 19, and 20 objected to for informalities, but the claims would be allowable if a terminal disclaimer were filed, the Section 112(b) rejection were addressed (as long as the amendment did not result in a statutory double patenting rejection – see footnote 1, above), and if the informalities were addressed.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest potential prior art combination is Fukuoka, U.S. Pat. Pub. No. 2018/0166359, Figure 2, in view of Pu, U.S. Pat. Pub. No. 2007/0200228, Figure 2G.


Fukuoka, Figure 2:
    PNG
    media_image1.png
    367
    712
    media_image1.png
    Greyscale

Pu, Figure 2G:
    PNG
    media_image2.png
    195
    331
    media_image2.png
    Greyscale

Regarding claim 1: Fukuoka Figure 2 discloses a semiconductor device, comprising: a chip package (120) comprising a semiconductor die (120), the semiconductor die (120) comprising a thermal enhancement pattern (160); and a heat dissipation structure (130) connected to the chip package (120), the heat dissipation structure (120) comprising a heat spreader (130) comprising a flow channel (150) and a cooling liquid (dielectric cooling fluid) in the flow channel (150), and the cooling liquid in the flow channel (150) being in contact with the thermal enhancement pattern (160), wherein outer sidewalls of the heat spreader (13) are substantially aligned with outer sidewalls of the chip package (130).  Fukuoka specification ¶¶ 18-37.  Fukuoka does not disclose that a chip package comprises a semiconductor die laterally encapsulated by an insulating encapsulant, or that outer sidewalls of the heat spreader are substantially aligned with outer sidewalls of the insulating encapsulant.
Pu Figure 2, directed to similar technology, discloses a semiconductor device, comprising: a chip package (20, 21, 212, 22, 24) comprising a semiconductor die (21) laterally encapsulated by an insulating encapsulant (24); and a heat dissipation structure (23) connected to the chip package (20, 21, 212, 22, 24), the heat dissipation structure (23) comprising a heat spreader (23) comprising a flow channel (230) and a cooling liquid in the flow channel (230), wherein outer sidewalls of the heat spreader (230) are substantially aligned with outer sidewalls of the insulating encapsulant (24).  Pu specification ¶¶ 31-39.  Pu discloses the limitations that are missing in Fukuoka.  However, Fukuoka does not disclose that its chip is laterally encapsulated by any kind of encapsulant or insulator.  Furthermore, the arrangements differ in that the heat dissipation structure of Pu semiconductor device encloses its cooling liquid whereas Fukuoka forms a fluid channel by contacting its heat dissipation structure with the back surface pattern of its semiconductor die.  After considering both the Fukuoka and Pu references, the Office has concluded that the combination would require impermissible hindsight, contrary to Section 103 case law.  For these reasons, the rejection was not made.  Claim 1 would be allowable.
Similarly, regarding claim 13: Fukuoka Figure 2 discloses a semiconductor device, comprising: a chip package (120) comprising a semiconductor die (120), the semiconductor die (120) comprising a thermal enhancement pattern (160); and a heat dissipation structure (130, 110) comprising a first dissipation portion (130) and a second dissipation portion (110), the first dissipation portion (130) of the heat dissipation structure (130, 110) comprising a flow channel (150) and a cooling liquid (dielectric cooling liquid) in the flow channel (150), and the cooling liquid in the flow channel (150) being in contact with the thermal enhancement pattern (160), wherein outer sidewalls of the first dissipation portion (130) are substantially aligned with outer sidewalls of the chip package (120).  Fukuoka specification ¶¶ 18-37.  Fukuoka does not disclose that a chip package comprises a semiconductor die laterally encapsulated by an insulating encapsulant, that a heat dissipation structure comprises a first dissipation portion and a second dissipation portion disposed on opposite surfaces of the chip package, or that outer sidewalls of the heat spreader are substantially aligned with outer sidewalls of the insulating encapsulant.
Pu Figure 2, directed to similar technology, discloses a semiconductor device, comprising: a chip package (20, 21, 212, 22, 24) comprising a semiconductor die (21) laterally encapsulated by an insulating encapsulant (24); and a heat dissipation structure (23) connected to the chip package (20, 21, 212, 22, 24), the heat dissipation structure (23) comprising a heat spreader (23) comprising a flow channel (230) and a cooling liquid in the flow channel (230), wherein outer sidewalls of the heat spreader (230) are substantially aligned with outer sidewalls of the insulating encapsulant (24).  Pu specification ¶¶ 31-39.  Pu discloses the limitations that are missing in Fukuoka, except for the requirement that the heat dissipation structure comprise a first dissipation portion and a second dissipation portion disposed on opposite surfaces of the chip package.  Other references identified by the Office would not be suitable for combination because Fukuoka does not suggest the claimed dissipation arrangement, and other prior art arrangements which do disclose the claimed dissipation arrangement are structured differently than Fukuoka.  For these reasons, claim 13 would be allowable.
Lastly, claim 18: Fukuoka discloses a fabricating method of a semiconductor device, comprising: providing a semiconductor die (120) having a thermal enhancement pattern (160); forming a chip package (120); and assembling a heat dissipation structure (130) with the chip package (120) to form a flow channel (150) between the heat dissipation structure (130) and the chip package (120) such that outer sidewalls of the heat dissipation structure (130) are substantially aligned with outer sidewalls of the chip package (120).  Fukuoka specification ¶¶ 18-37.  Fukuoka does not disclose laterally encapsulating the semiconductor die by an insulating encapsulant to form a chip package.
Pu Figures 2A-3 disclose a fabricating method of a semiconductor device, comprising: providing a semiconductor die (21); laterally encapsulating the semiconductor die (21) by an insulating encapsulant (24) to form a chip package (20, 21, 212, 22, 24); and assembling a heat dissipation structure (23) having a flow channel (230) with the chip package (20, 21, 212, 22, 24) such that outer sidewalls of the heat dissipation structure (23) are substantially aligned with outer sidewalls of the insulating encapsulant (24).  Pu specification ¶¶ 31-39.  As discussed above, Pu discloses the limitations that are missing in Fukuoka.  However, Fukuoka does not disclose that its chip is laterally encapsulated by any kind of encapsulant or insulator.  Furthermore, the arrangements differ in that the heat dissipation structure of Pu semiconductor device encloses its cooling liquid whereas Fukuoka forms a fluid channel by contacting its heat dissipation structure with the back surface pattern of its semiconductor die.  After considering both the Fukuoka and Pu references, the Office has concluded that the combination would require impermissible hindsight, contrary to Section 103 case law.  For these reasons, the rejection was not made.  Claim 18 would be allowable.
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “wherein outer sidewalls of the heat spreader are substantially aligned with outer sidewalls of the insulating encapsulant”, in combination with the remaining limitations of the claim.
With regard to claims 2-12: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 13: The claim has been found allowable because the prior art of record does not disclose “wherein outer sidewalls of the first dissipation portion are substantially aligned with outer sidewalls of the insulating encapsulant”, in combination with the remaining limitations of the claim.
With regard to claims 14-17: The claims have been found allowable due to their dependency from claim 13 above.
With regard to claim 18: The claim has been found allowable because the prior art of record does not disclose “wherein outer sidewalls of the first dissipation portion are substantially aligned with outer sidewalls of the insulating encapsulant”, in combination with the remaining limitations of the claim.
With regard to claims 19 and 20: The claims have been found allowable due to their dependency from claim 18 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Important note: If applicants amend this claim to provide antecedent basis for “the back surface”, this claim would be rejected on statutory double patenting ground over claim 12 of the ’192 patent.